Head, Justice.
“There is always a prima facie presumption in favor of the good faith of the officer, and he who assails his official acts by employing the remedy of mandamus must prefer specific charges. . . Allegations of evidentiary facts tending to establish the ultimate fact, but which do not furnish a conclusive inference of the ultimate fact, are insufficient to excuse the absence of a positive allegation of such ultimate fact.” Davis v. Arthur, 139 Ga. 74, 80 (76 S. E. 676); McGinty v. Gormley, 181 Ga. 644, 649 (183 S. E. 804). Under the foregoing rule, the petition failed to allege any failure to act by the building official pursuant to the ordinances of the city, and the trial judge properly sustained the general demurrer to the petition.

Judgment affirmed.


All the Justice's concur, except Atkinson, P. J., not participating.

Robert W. Reynolds, for plaintiff in error.
Durden & Durden, contra.